Exhibit 10.1(d)

 

ACKNOWLEDGMENT OF

INTELLECTUAL PROPERTY COLLATERAL LIEN

 

This Acknowledgment of Intellectual Property Collateral Lien (this
“Acknowledgment”) is dated as of November 14, 2005, by each of Evolving
Systems, Inc., a Delaware corporation (“ESI”), Telecom Software Enterprises,
LLC, a Colorado limited liability company (“TSE”) and Evolving Systems
Holdings, Inc. (“ESH,” and together with ESI and TSE, individually and
collectively, the “Grantor”), in favor of CapitalSource Finance LLC, a Delaware
limited liability company, as Agent for the Lenders (as defined below) under the
Loan Agreements (as defined below) (in such capacities, “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to (i) that certain Credit Agreement (as the same exists and
may be amended, restated, supplemented, extended, renewed, replaced or otherwise
modified from time to time, the “US Loan Agreement”), dated as of the date
hereof, among Grantor, the other Credit Parties named therein, Secured Party and
the Lenders named therein (the “US Lenders”) and (ii) that certain Revolving
Facility Agreement (as the same exists and may be amended, restated,
supplemented, extended, renewed, replaced or otherwise modified from time to
time, the “UK Loan Agreement,” and together with the US Loan Agreement, the
“Loan Agreements”), dated as of the date hereof, among Evolving Systems Ltd.,
Evolving Systems Holdings Ltd, the other Credit Parties named therein, Secured
Party, as Agent, and the Lenders named therein (the “UK Lenders,” and together
with the US Lenders, the “Lenders”), the Lenders have agreed to provide loans to
each of the Borrowers under the Loan Agreements; and

 

WHEREAS, pursuant to the terms of the Security Agreement (as defined in the Loan
Agreement), Grantor granted to Secured Party, for itself and the benefit of the
Lenders, certain liens on the Collateral to secure its Obligations (as defined
in the Security Agreement) under the Loan Agreement and the Guaranty (as defined
in the Security Agreement); and

 

WHEREAS, pursuant to the terms of the Security Agreement, Grantor is required to
execute and deliver this Acknowledgment in favor of Secured Party, for itself
and the benefit of the Lenders;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce Secured Party and Lenders to enter into the Loan Documents and to make
the loans thereunder, Grantor hereby agrees with Secured Party as follows:

 

Section 1.              Defined Terms.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Security
Agreement or, to the extent the same are used or defined therein, the meanings
provided in Article 9 of the UCC in effect on the date hereof.  Whenever the
context so requires, each reference to gender includes the masculine and
feminine, the singular number includes the plural and vice versa.  This
Acknowledgment shall mean such agreement as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced,
from time to time.  Unless otherwise specified, all accounting terms not defined
in the Loan Documents shall have the meanings given to such terms in and shall
be interpreted in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

References in this Acknowledgment to any Person shall include such Person and
its successors and permitted assigns.

 

Section 2.              Reaffirmation of Grant of Security Interest in
Intellectual Property Collateral.  Grantor, as collateral security for the full,
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of Grantor, hereby
reaffirms its grant to Secured Party, for itself and the benefit of the Lenders,
of a first priority security interest in the Collateral, and further
collaterally assigns, conveys, mortgages, pledges, hypothecates and transfers to
Secured Party, for itself and the benefit of the Lenders, and grants to Secured
Party, for itself and the benefit of the Lenders, a lien on and security
interest in all of its right, title and interest in, to and under the following
Collateral of Grantor (herein referred to as “Intellectual Property
Collateral”):

 

(a)           all of its owned Trademarks and any Trademark Licenses to which it
is a party, including those referred to on Schedule I hereto;

 

(i)            all renewals, reissues, continuations or extensions of the
foregoing;

 

(ii)           all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark License;

 

(iii)          all Proceeds of the foregoing, including any claim by Grantor
against third parties for past, present, future (i) infringement or dilution of
any Trademark or Trademark licensed under any Trademark License or (ii) injury
to the goodwill associated with any Trademark or any Trademark licensed under
any Trademark License;

 

(b)           all of its Copyrights and any Copyright Licenses to which it is a
party, including those referred to on Schedule II hereto;

 

(i)            all renewals, reissues, continuations or extensions of the
foregoing; and

 

(ii)           all Proceeds of the foregoing, including any claim by Grantor
against third parties for past, present, future infringement or dilution of any
Copyright or Copyright licensed under any Copyright License; and

 

(c)           all of its Patents and any Patent Licenses to which it is a party,
including those referred to on Schedule III hereto;

 

(i)            all renewals, reissues, continuations or extensions of the
foregoing; and

 

(ii)           all Proceeds of the foregoing, including any claim by Grantor
against third parties for past, present or future infringement or dilution of
any Patent or any Patent licensed under any Patent License.

 

Section 3.              Acknowledgment.  The security interests reaffirmed
herein are granted in conjunction with the security interest granted to Secured
Party, for itself and the benefit of the Lenders, pursuant to the Security
Agreement and Grantor hereby acknowledges and affirms that the rights and
remedies of Secured Party and Lenders with respect to the security interest in
the Intellectual Property Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein

 

2

--------------------------------------------------------------------------------


 

as if fully set forth herein.  To the extent that there is any conflict or
inconsistency between this Acknowledgment and the Security Agreement, the terms
and conditions of the Security Agreement shall govern.

 

IN WITNESS WHEREOF, Grantor has caused this Acknowledgment of Intellectual
Property Collateral Lien to be executed and delivered by its duly authorized
offer as of the date first set forth above.

 

 

EVOLVING SYSTEMS, INC., as a Grantor

 

 

By:

/s/Brian R. Ervine

 

Name: Brian R. Ervine

Title: Executive Vice President, Chief Financial and Administrative Officer

 

TELECOM SOFTWARE ENTERPRISES, LLC, as a Grantor

 

By:

/s/Brian R. Ervine

 

Name: Brian R. Ervine

Title: Executive Vice President, Chief Financial and Administrative Offic

 

EVOLVING SYSTEMS HOLDINGS, INC., as a Grantor

 

 

By:

/s/Brian R. Ervine

 

Name: Brian R. Ervine

Title: Executive Vice President, Chief Financial and Administrative Offic

 

 

Accepted and Agreed:

 

CAPITALSOURCE FINANCE LLC, as Secured Party

 

 

By:

/s/Steven A. Museles

 

 

Name: Steven A. Museles

 

Title: Senior Vice President

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I
to
ACKNOWLEDGMENT OF INTELLECTUAL PROPERTY LIEN
TRADEMARK REGISTRATIONS

 

A.            REGISTERED TRADEMARKS

 

Including Mark Reg. No. and Date

 

Type of
Trademark

 

Jurisdiction

 

Number

 

Holder

 

Date
Granted

 

Description

 

 

 

 

 

 

 

 

 

 

 

Service Mark

 

United States

 

2,197,486

 

Evolving Systems, Inc.

 

Oct. 20, 1998

 

Evolving Systems

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

United States

 

2,355,550

 

Evolving Systems, Inc.

 

June 6, 2000

 

Evolving Systems

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

United States

 

2,357,983

 

Evolving Systems, Inc.

 

June 13, 2000

 

Evolving Systems Logo (design)
[g203281kni001.jpg]

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

United States

 

2,196,447

 

Evolving Systems, Inc.

 

Oct. 13, 1998

 

OrderPath

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

United States

 

2,510,765

 

Evolving Systems, Inc.

 

Nov. 20, 2001

 

NumberManager

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

United States

 

2,673,290

 

Evolving Systems, Inc.

 

Jan. 7, 2003

 

NumeriTrack

 

 

 

 

 

 

 

 

 

 

 

Trademark and Service Mark

 

United States

 

2,388,101

 

Evolving Systems, Inc.

 

Sept. 19, 2000

 

What the World of Telecom is Coming to

 

 

 

 

 

 

 

 

 

 

 

Trademark Supplemental Register

 

United States

 

1,836,474

 

Evolving Systems, Inc.

 

May 10, 1994

 

Evolving Systems

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

United States

 

2,930,141

 

Evolving Systems, Inc.

 

March 8, 2005

 

ServiceXpress

 

4

--------------------------------------------------------------------------------


 

Trademark

 

Canada

 

TMA0530757

 

Evolving Systems, Inc.

 

Aug. 3, 2000

 

EVOLVING SYSTEMS and Design

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

Canada

 

TMA0530911

 

Evolving Systems, Inc.

 

Aug. 9, 2000

 

EVOLVING SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

Canada

 

TMA0530826

 

Evolving Systems, Inc.

 

Aug. 8, 2000

 

NODEMASTER

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

Canada

 

TMA0530777

 

Evolving Systems, Inc.

 

Aug. 7, 2000

 

NUMBERMANAGER

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

Canada

 

TMA0530912

 

Evolving Systems, Inc.

 

Aug. 9, 2000

 

ORDERPATH

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

Canada

 

TMA0530778

 

Evolving Systems, Inc.

 

Aug. 7, 2000

 

WHAT THE WORLD OF TELECOM IS COMING TO

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

European Community

 

2350692

 

Evolving Systems, Inc.

 

Sept. 16, 2002

 

OmniPresence Server

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

State of Colorado

 

19991083946

 

Telecom Software Enterprises, LLC

 

May 3, 1999

 

ServiceLink

 

 

 

 

 

 

 

 

 

 

 

Trademark

 

State of Colorado

 

19991083945

 

Telecom Software Enterprises, LLC

 

May 3, 1999

 

LNP WebLink

 

B.            TRADEMARK APPLICATIONS

 

None

 

C.            TRADEMARK LICENSES

 

None.

 

D.            LIST OF URLS/DOMAIN NAMES:

 

evolving.com

evolvinglearning.com

telecomse.com

 

5

--------------------------------------------------------------------------------


 

SCHEDULE II
to
ACKNOWLEDGMENT OF INTELLECTUAL PROPERTY LIEN
COPYRIGHT REGISTRATIONS

 

A.            REGISTERED COPYRIGHTS

 

Including Copyright Reg. No. and Date

 

None.

 

B.            COPYRIGHT APPLICATIONS

 

None.

 

C.            COPYRIGHT LICENSES

 

Including Name of Agreement, Parties and Date of Agreement

 

None.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE III
to
ACKNOWLEDGMENT OF INTELLECTUAL PROPERTY LIEN
PATENT REGISTRATIONS

 

A.            REGISTERED PATENTS

 

County

 

Holder

 

Name

 

Registration
Number

 

 

 

 

 

 

 

 

 

United States

 

Evolving Systems, Inc.

 

Systems and Method for Providing Network Element Management Functionality for
Managing and Provisioning Network Elements Associated with Number Portability

 

6,122,362

 

 

 

 

 

 

 

 

 

United States

 

Evolving Systems, Inc.

 

Systems and Methods for Providing Order and Service Mediation for
Telecommunications Systems

 

6,169,793 B1

 

 

 

 

 

 

 

 

 

United States

 

Evolving Systems, Inc.

 

Apparatus and Method for Extracting Presence, Location and Availability Data
from a Communication Device Deployed in a Network

 

6,662,015 B2

 

 

B.            PATENT LICENSES

 

None.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE III
to
ACKNOWLEDGMENT OF INTELLECTUAL PROPERTY LIEN
PATENT REGISTRATIONS

 

A.            PATENT APPLICATIONS

 

County

 

Applicant

 

Name

 

Application
Number

 

 

 

 

 

 

 

United States

 

Evolving Systems, Inc.

 

Presence, Location and Availability Communication System and Method

 

10/144,107

 

 

 

 

 

 

 

United States

 

Evolving Systems, Inc.

 

Test Harness for Enterprise Application Integration Environment

 

10/665,076

 

8

--------------------------------------------------------------------------------

 